--------------------------------------------------------------------------------

 
Exhibit 10.1
 
AMENDED AND RESTATED
PARTICIPATION AGREEMENT
UNDER THE
NORTHEAST COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDED AND RESTATED PARTICIPATION AGREEMENT (the “Amended Participation
Agreement”) is entered into as of the 1st day of January 2010 by and between
NORTHEAST COMMUNITY BANK (the “Employer”), and Kenneth A. Martinek, an executive
of the Employer (the “Participant”).


RECITALS:


WHEREAS, the Employer has adopted the Northeast Community Bank Supplemental
Executive Retirement Plan (the “Plan”) effective as of January 1, 2006, and


WHEREAS, the Employer and the Participant have previously entered into a
Participation Agreement under the Plan and desire to make certain modifications
thereto


NOW, THEREFORE, in consideration of the foregoing and the agreements and
covenants set forth herein, the parties agree as follows:


1.            Definitions. Except as otherwise provided, or unless the context
otherwise requires, the terms used in this Amended Participation Agreement shall
have the same meanings as set forth in the Plan.


2.            Plan. Plan means the Northeast Community Bank Supplemental
Executive Retirement Plan, as the same may be altered or supplemented in any
validly executed Participation Agreement.


3.            Incorporation of Plan. The Plan, a copy of which is attached
hereto as Exhibit A, is hereby incorporated into this Amended Participation
Agreement as if fully set forth herein, and the parties hereby agree to be bound
by all of the terms and provisions contained in the Plan. The Participant hereby
acknowledges receipt of a copy of the Plan and, subject to the foregoing,
confirms his understanding and acceptance of all of the terms and conditions
contained therein.


4.            Effective Date of Participation. The effective date of the
Participant’s participation in the Plan shall be January 1, 2006 (the
“Participation Date”).


5.            Normal Retirement Age. The Participant’s Normal Retirement Age for
purposes of the Plan and this Participation Agreement is the later of the date
the Participant (i) attains age sixty (60) or (ii) completes twenty (20) years
of service.


6.            Year of Service. The Participant shall be credited with one year
of service for each twelve (12) month period the Participant has been employed
by the Employer, whether such employment began before or after the Participation
Date.
 
 
 
 

--------------------------------------------------------------------------------

 

 
7.            Prohibition Against Funding. Should any investment be acquired in
connection with the liabilities assumed under this Plan and this Amended
Participation Agreement, it is expressly understood and agreed that the
Participants and Beneficiaries shall not have any right with respect to, or
claim against, such assets, nor shall any such purchase be construed to create a
trust of any kind or a  fiduciary relationship between the Employer and the
Participants, their Beneficiaries or any other person. Any such assets shall be
and remain a part of the general, unpledged and unrestricted assets of the
Employer, subject to the claims of its general creditors. It is the express
intention of the parties hereto that this arrangement shall be unfunded for tax
purposes and for purposes of Title I of ERISA. The Participant shall be required
to look to the provisions of the Plan and to the Employer itself for enforcement
of any and all benefits due under this Amended Participation Agreement, and, to
the extent the Participant acquires a right to receive payment under the Plan
and this Amended Participation Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Employer. The Employer shall
be designated the owner and beneficiary of any investment acquired in connection
with its obligation under the Plan and this Amended Participation Agreement.
 
8.            Provisions Related to SERP Benefit.


 
(a)
Normal Retirement SERP Benefit. Upon the Participant’s termination of employment
upon or after attaining Normal Retirement Age, the Participant shall receive an
annual benefit of fifty percent (50%) of the Participant’s final average base
salary over the immediately preceding full thirty-six (36) calendar months prior
to termination of employment, paid for the period and on the terms provided
herein. The Participant’s base salary calculation shall be provided by
Employer’s payroll department.



 
(b)
Early Retirement SERP Benefit.  In the event the Participant terminates
employment prior to attaining age sixty (60) but after completing at least
twenty (20) years of service, the Participant shall receive the SERP Benefit
described in Paragraph 8(a), reduced by .25% for each month by which the
Participant’s age at termination of employment is less than the Normal
Retirement Age.



 
(c)
Form of SERP Benefit Payment. Subject to the restrictions of Section 4.3 of the
Plan, the annual SERP Benefit shall be paid in equal monthly installments
beginning not later than thirty (30) days after the Participant’s termination
date until all benefits are fully paid.  The annual SERP Benefit shall be paid
for the greater of (i) the Participant’s life or (ii) fifteen (15) years,
following the Participant’s Normal Retirement, eligible Early Retirement, or
termination of employment by reason of disability (with payments beginning at
age 65 if the Participant terminates employment due to disability).



 
(d)
Post-Retirement Death Benefit. The Participant’s annual SERP Benefit shall be
payable for a minimum period of fifteen (15) years. In the event that the
Participant dies during the minimum fifteen (15) year SERP Benefit payment
period, the Participant’s Beneficiary, as designated pursuant to this
Participation Agreement, will continue to receive such payments until the
minimum benefits are fully paid.



 
(e)
Pre-Retirement Death Benefit. In the event of the Participant’s death prior to
Normal Retirement, the Participant’s Beneficiary(ies) shall be entitled to a
pre-retirement death benefit equal to the actuarial equivalent (calculated as
described in Paragraph 8(g) below) of the unreduced SERP Benefit payment
described in Paragraph 8(a) of this Agreement. This benefit shall be distributed
to the Participant’s Beneficiary(ies) in a lump sum amount as soon as
administratively feasible upon Employer notification.

 
 
2

--------------------------------------------------------------------------------

 

 
 
(f)
Disability SERP Benefit. In the event of the Participant’s termination of
employment by reason of disability, if the Participant has attained Normal
Retirement Age or is eligible for Early Retirement, the Participant shall
receive a SERP benefit determined under Paragraph 8(a) or 8(b), as
appropriate.  If the Participant has not attained Normal Retirement Age and is
not eligible for Early Retirement on his termination date, the Participant shall
receive a SERP benefit equal to the value of the Participant’s Accrued SERP
Benefit, payable as provided in Paragraph 8(c) of this Participation
Agreement.  For purposes of this Participation Agreement and the Plan,
“disability” means that the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under a disability program covering employees of the
Employer.  The Administrator shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether the Participant
is disabled, and shall make such determination consistent with Section 409A.

 
 
(g)
Change of Control SERP Benefit.  In lieu of the benefit payable under any other
provision of this Participation Agreement and the Plan, but subject to the
restrictions of Section 4.3 of the Plan, upon the Participant’s termination of
employment (other than for Cause or by reason of his death) following a Change
of Control, the Participant shall receive the unreduced SERP Benefit described
in Paragraph 8(a) (i.e., a benefit determined without regard to the
Participant’s age or Years of Service) in the form of a lump sum payment that is
actuarially equivalent to the Normal Retirement benefit (calculated as of the
date of termination and using the discount rate specified in Code Section 1274
in effect for the period of termination).  Such payment shall be made to the
Participant (or his beneficiary) not later than thirty (30) days after the
Participant’s termination date.



9.            General Provisions


(a)           No Assignment.


No benefit under the Plan or this Amended Participation Agreement shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any such action shall be void for all
purposes of the Plan or this Amended Participation Agreement. No benefit shall
in any manner be subject to the debts, contracts, liabilities, engagements, or
torts of any person, nor shall it be subject to attachments or other legal
process for or against any person, except to such extent as may be required by
law.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Headings.


The headings contained in the Amended Participation Agreement are inserted only
as a matter of convenience and for reference and in no way define, limit,
enlarge, or describe the scope or intent of this Plan nor in any way shall they
affect this Participation Agreement or the construction of any provision
thereof.


(c)           Terms.


Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.


(d)           Successors.


This Amended Participation Agreement shall be binding upon each of the parties
and shall also be binding upon their respective successors and the Employer’s
assigns.


(e)           Amendments.


This Participant Agreement may not be modified or amended, except by a duly
executed instrument in writing signed by the Employer and the Participant. The
subsequent amendment or termination of the Plan by the Employer shall not affect
the Participant’s rights under this Amended Participation Agreement.


IN WITNESS WHEREOF, each of the parties has caused this Amended and Restated
Participation Agreement to be executed as of the day first above written.


 

PARTICIPANT   NORTHEAST COMMUNITY BANK             /s/ Kenneth A. Martinek   /s/
Salvatore Randazzo    Kenneth A. Martinek    By: Salvatore Randazzo     Title:
Executive Vice President & COO/CFO                 /s/ Arthur M. Levine        
  By: Arthur M. Levine     Title: Audit Committee Chair

 
 
 
4

--------------------------------------------------------------------------------

 
                                                                

EXHIBIT A
 
NORTHEAST COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


ARTICLE I
GENERAL


1.1          PURPOSE OF THE PLAN. The purpose of the Northeast Community Bank
Supplemental Executive Retirement Plan (the “Plan”) is to reward certain
management and highly compensated employees of the Employer who have contributed
to the Employer’s success and are expected to continue to contribute to such
success in the future.


1.2          PLAN BENEFITS GENERALLY. Pursuant to the Plan, the Employer may
provide to each Participant a supplemental retirement benefit, subject to the
terms and conditions contained in the Plan and the Participant’s individual
Participation Agreement.


1.3          EFFECTIVE DATE. The effective date of the Plan is January 1, 2006.


ARTICLE II
DEFINITIONS


ACCRUED SERP BENEFIT means, with respect to each Participant, the amount of
liability that should be accrued by the Employer (i.e., determined without
regard to whether such liability is actually accrued), under Generally Accepted
Accounting Principles (“GAAP”), for the Employer’s obligation to the Executive
under this Agreement, by applying Accounting Principles Board Opinion Number 12
(“APB 12”) as amended by Statement of Financial Accounting Standards Number 106
(“FAS 106”).


ADMINISTRATOR means the Board or a committee of the Board designated to serve as
Administrator.


BENEFICIARY means the person or persons designated by a Participant as his
beneficiary in accordance with the provisions of Article V and subject to the
Participation Agreement.


BOARD means the Board of Directors of the Employer.


CAUSE shall have the meaning set forth in Section 4.2.


CHANGE OF CONTROL means the occurrence of any one of the following events:


 
(1)
Merger:  Northeast Community Bancorp, Inc., the holding company for the Employer
(the “Company”) merges into or consolidates with another corporation, or merges
another corporation into the Company, and as a result less than a majority of
the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
immediately before the merger or consolidation.



 
(2)
Acquisition of Significant Share Ownership:  The Company files, or is required
to file, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner(s) of 25% or more of a class
of the Company’s voting securities, but this clause (2) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(3)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (3), each director who is first elected by the board (or first nominated
by the board for election by the stockholders) by a vote of at least two-thirds
(⅔) of the directors who were directors at the beginning of the two-year period
shall be deemed to have also been a director at the beginning of such period; or



(4) 
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



Notwithstanding anything in this Plan to the contrary, in no event shall the
reorganization of the Bank into the mutual holding company form of organization
or the conversion of the Bank to the full stock holding company form of
organization (including the elimination of the mutual holding company)
constitute a “Change in Control” for purposes of this Plan.


CODE means the Internal Revenue Code of 1986, as amended.


EMPLOYER means Northeast Community Bank.


ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.


EXECUTIVE means a management or highly compensated employee of the Employer
designated by the Administrator as eligible to participate in the Plan.


NORMAL RETIREMENT means termination of a Participant’s employment with the
Employer for any reason other than for Cause after such Participant has reached
his Normal Retirement Age.


NORMAL RETIREMENT AGE means the normal retirement age set forth in the
Participant’s Participation Agreement.


PARTICIPANT means any Executive who elects to participate in the Plan by
entering into a Participation Agreement in accordance herewith.


PARTICIPATION AGREEMENT means a written agreement between the Employer and a
Participant, pursuant to which the Employer agrees to make SERP Benefit payments
in accordance with the Plan and the Participation Agreement. Each Participation
Agreement shall contain such information, terms and conditions as the
Administrator in its discretion may specify, including without limitation, the
following:


(a) 
the effective date of the Participant’s participation in the Plan;



(b) 
the Participant’s Normal Retirement Age;



 
(c)
the SERP Benefits to which the Participant is entitled under the Plan and the
form of payment for such benefits (i.e. installments or lump sum);



 
 

--------------------------------------------------------------------------------

 
 
(d) 
the identity of the Participant’s Beneficiary; and



 
(e)
any other provisions which supplement the terms and conditions contained in the
Plan and which are not inconsistent with the terms and conditions of the Plan.



SERP BENEFIT means, with respect to each Participant, an annual cash benefit in
the amount determined pursuant to the Participant’s Participation Agreement.


YEARS OF SERVICE shall have the meaning set forth in the Participant’s
Participation Agreement.


ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.1          ELIGIBILITY. The Administrator, in its sole discretion, shall from
time to time determine those Executive(s) who shall be eligible to participate
in the Plan.


3.2          PARTICIPATION. Each Executive who is eligible to participate in the
Plan shall enroll in the Plan by entering into a Participation Agreement and
completing such other forms and furnishing such other information as the
Administrator may request. An Executive’s participation in the Plan shall
commence as of the date specified in the Participation Agreement.


ARTICLE IV
BENEFITS


4.1          SERP BENEFIT. Each Participant, subject to the terms and conditions
of his Participation Agreement, shall become entitled to receive SERP Benefits
in the amounts and for the periods set forth in the executed Participation
Agreement.


4.2          NO BENEFITS PAYABLE UPON TERMINATION FOR CAUSE. Notwithstanding
anything in this Plan or in any Participation Agreement to the contrary, no
benefits shall be payable to any Participant who is terminated from his or her
employment with the Employer for Cause. For purposes hereof, termination for
Cause shall mean the following:


Termination of employment because of the Participant’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar infractions)
or a final cease-and-desist order.


4.3          DISTRIBUTIONS TO SPECIFIED EMPLOYEE.


 
(a)
If any employee is a “Specified Employee,” as defined in subsection (b) below,
upon a termination of employment for any reason other than Disability or death,
a distribution may not be made before the date which is 6 (six) months after the
date of separation from service (or, if earlier, the date of death of the
employee).



 
(b)
A “Specified Employee” means a key employee (as defined in Code Section 416(i)
without regard to paragraph (5) thereof) of a corporation any stock in which is
publicly traded on an established securities market or otherwise, all within the
meaning of Code Section 409A(a)(2)(B)(i).



 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
BENEFICIARIES


5.1          BENEFICIARY. For purposes of this section, the Participant’s
executed Participation Agreement shall dictate the Participant’s rights and
responsibilities regarding the Participant’s Beneficiary(ies).


ARTICLE VI
PLAN ADMINISTRATION


6.1          ADMINISTRATION.


 
(a)
General. The Plan shall be administered by the Administrator. The Administrator
shall have sole and absolute discretion to interpret where necessary all
provisions of the Plan and each Participation Agreement (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan, a
Participation Agreement, or between the Plan and a Participation Agreement), to
determine the rights and status under the Plan of Participants or other persons,
to resolve questions or disputes arising under the Plan and to make any
determinations with respect to the benefits payable under the Plan and the
persons entitled thereto as may be necessary for the purposes of the Plan. The
Administrator’s determination of the rights of any Executive or former Executive
hereunder shall be final and binding on all persons, subject only to the claims
procedures outlined in Article 7 hereof.



 
(b)
Delegation of Duties. The Administrator may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of benefits payable hereunder, to a
named administrator or administrators.



6.2          REGULATIONS. The Administrator may promulgate any rules and
regulations it deems necessary in order to carry out the purposes of the Plan or
to interpret the provisions of the Plan; provided, however, that no rule,
regulation or interpretation shall be contrary to the provisions of the Plan.
The rules, regulations and interpretations made by the Administrator shall,
subject only to the claims procedure outlined in Article 7 hereof, be final and
binding on all persons.


6.3          REVOCABILITY OF ADMINISTRATOR/EMPLOYER ACTION. Any action taken by
the Administrator with respect to the rights or benefits under the Plan of any
Executive or former Executive shall be revocable by the Administrator as to
payments not yet made to such person in order to correct any incorrect payment
to a Participant or a Beneficiary, and then only to the extent necessary to
correct such error. Acceptance of any benefits under the Plan constitutes
acceptance of, and agreement to, the Administrator’s making any appropriate
adjustments in future payments to such person to correct any previously made
overpayment or underpayment.


6.4          AMENDMENT.


 
(a)
Right to Amend. The Board, by written instrument, shall have the right to amend
the Plan at any time and with respect to any provisions hereof, and all parties
hereto or claiming any interest hereunder shall be bound by such amendment;
provided, however, that no such amendment shall, without the Participant’s
consent, affect or otherwise modify the rights of a Participant under a
Participation Agreement in effect prior to the amendment.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Amendment Required by Law. Notwithstanding the provisions of Section 6.4(a), the
Plan may be amended at any time, retroactively if required, if found necessary,
in the opinion of the Board, in order to ensure that the Plan is characterized
as a non-tax-qualified plan of deferred supplemental retirement compensation
maintained for members of a select group of executives and thus exempt from
ERISA and in compliance with all other provisions under the Code, as such
provisions relate to the original purpose of this Plan, supplemental retirement
income to the Participant(s) and/or other related Plan and Employer objectives.



6.5          TERMINATION. The Board of the Employer reserves the right, at any
time, to terminate the Plan; provided however, that no such termination shall,
without the Participant’s consent, affect or otherwise modify the rights of a
Participant under a Participation Agreement in effect prior to the effective
date of termination.  Following termination of the Plan, unless otherwise agreed
to by the parties, such Participation Agreement shall remain in effect and shall
be construed by the terms of the Plan in effect prior to the termination.


6.6          WITHHOLDING. The Employer shall deduct from any distributions
hereunder any taxes or other amounts required by law to be withheld therefrom.


ARTICLE VII
CLAIMS ADMINISTRATION


7.1          GENERAL. If a Participant, Beneficiary or his or her representative
is denied all or a portion of an expected Plan benefit for any reason and the
Participant, Beneficiary or his or her representative desires to dispute the
decision of the Administrator, he/she must file a written notification of his or
her claim with the Administrator.


7.2          CLAIMS PROCEDURE. Upon receipt of any written claim for benefits,
the Administrator shall be notified and shall give due consideration to the
claim presented. If any Participant or Beneficiary claims to be entitled to
benefits under the Plan and the Administrator determines that the claim should
be denied in whole or in part, the Administrator shall, in writing, notify such
claimant within ninety (90) days of receipt of the claim that the claim has been
denied. The Administrator may extend the period of time for making a
determination with respect to any claim for a period of up to ninety (90) days,
provided that the Administrator determines that such an extension is necessary
because of special circumstances and notifies the claimant, prior to the
expiration of the initial ninety (90) day period, of the circumstances requiring
the extension of time and the date by which the Administrator expects to render
a decision. If the claim is denied to any extent by the Administrator, the
Administrator shall furnish the claimant with a written notice setting forth:


(a) 
the specific reason or reasons for denial of the claim;



(b) 
a specific reference to the Plan provisions on which the denial is based;



 
(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
(d) 
an explanation of the provisions of this Article.

 
 
 
 

--------------------------------------------------------------------------------

 
 


7.3          RIGHT OF APPEAL. A claimant who has a claim denied under Section
7.2 may appeal to the Administrator for reconsideration of that claim. A request
for reconsideration under this section must be filed by written notice within
sixty (60) days after receipt by the claimant of the notice of denial under
Section 7.2.


7.4          REVIEW OF APPEAL. Upon receipt of an appeal the Administrator shall
promptly take action to give due consideration to the appeal. Such consideration
may include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal, the claimant shall have the
right to review pertinent documents and submit in writing a statement of issues
and comments. After consideration of the merits of the appeal, the Administrator
shall issue a written decision, which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator’s decision shall be issued within sixty (60)
days after the appeal is filed, except that the Administrator may extend the
period of time for making a determination with respect to any claim for a period
of up to sixty (60) days, provided that the Administrator determines that such
an extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
circumstances requiring the extension of time and the date by which the
Administrator expects to render a decision.


7.5          DESIGNATION. The Administrator may designate any other person of
its choosing to make any determination otherwise required under this Article.
Any person so designated shall have the same authority and discretion granted to
the Administrator hereunder.


7.6          LITIGATION COSTS. If a claimant brings a lawsuit for benefits
hereunder, to enforce any right hereunder or for other relief arising out of the
terms of the Plan, the costs and expenses of litigation by any party shall be
borne by the losing party. The prevailing party shall recover as expenses all
reasonable attorneys’ fees incurred by it in connection with the proceedings or
any appeals therefrom.


ARTICLE VIII
MISCELLANEOUS


8.1          ADMINISTRATOR. The Administrator is expressly empowered to
interpret the Plan and to determine all questions arising in the administration,
interpretation, and application of the Plan; to employ actuaries, accountants,
counsel, and other persons it deems necessary in connection with the
administration of the Plan; to request any information from the Employer it
deems necessary to determine whether the Employer would be considered insolvent
or subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, except any breach of duty to the Participants
or Beneficiaries. If any individual shall have been delegated the duties or
responsibilities as Administrator, such person shall not be liable for any
actions by him or her hereunder unless due to his or her own gross negligence or
willful misconduct and shall be indemnified and held harmless by the Employer
from and against all personal liability to which he or she may be subject by
reason of any act done or omitted to be done in his or her official capacity as
Administrator in the good faith administration of the Plan, including all
expenses reasonably incurred in his or her defense in the event the Employer
fails to provide such defense upon request.


8.2          NO ASSIGNMENT. No benefit under the Plan or a Participation
Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any such action shall
be void for all purposes of the Plan or a Participation Agreement. No benefit
shall in any manner be subject to the debts, contracts, liabilities,
engagements, or torts of any person, nor shall it be subject to attachment or
other legal process for or against any person.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3          NO EMPLOYMENT RIGHTS. Participation in this Plan and execution of a
Participation Agreement shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or Beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted and the Participation Agreement had never been executed.


8.4          INCOMPETENCE. If the Administrator determines that any person to
whom a benefit is payable under this Plan is incompetent by reason of physical
or mental disability, the Administrator shall have the power to cause the
payments becoming due to such person to be made to another individual for the
Participant’s benefit without responsibility of the Administrator to see to the
application of such payments. Any payment made pursuant to such power shall, as
to such payment, operate as a complete discharge of the Employer, the
Administrator, and their representatives.


8.5          IDENTITY. If, at any time, any doubt exists as to the identity of
any person entitled to any payment hereunder or the amount or time of such
payment, the Administrator shall be entitled to hold such sum until such
identity or amount or time is determined or until an order of a court of
competent jurisdiction is obtained. The Administrator shall also be entitled to
pay such sum into court in accordance with the appropriate rules of law. Any
expenses incurred by the Employer or Administrator incident to such proceeding
or litigation shall be charged against the SERP Benefit of the affected
Participant.


8.6          NO LIABILITY. No liability shall attach to or be incurred by any
employee of the Employer or Administrator individually under or by reason of the
terms, conditions, and provisions contained in the Plan, or for the acts or
decisions taken or made under or in connection with the Plan; and, as a
condition precedent to the establishment of this Plan or the receipt of benefits
hereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming benefits under the
Plan.  Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits under this Plan.


8.7          EXPENSES. Except as otherwise provided in the Plan, all expenses
incurred in the administration of the Plan shall be paid by the Employer.


8.8          EMPLOYER DETERMINATIONS. Any determinations, actions, or decisions
of the Employer (including, but not limited to, Plan amendments and Plan
termination) shall be made by the Board in accordance with its established
procedures or by such other individuals, groups, or organizations that have been
properly delegated by the Board to make such determinations or decisions.


8.9          CONSTRUCTION. All questions of interpretation, construction or
application arising under or concerning the terms of this Plan and any
Participation Agreement shall be decided by the Administrator, in its sole and
final discretion, whose decision shall be final, binding and conclusive upon all
persons.


8.10       GOVERNING LAW. To the extent not preempted by federal laws, this Plan
shall be governed by, construed and administered under the laws of the State of
New York.


8.11       SEVERABILITY. Should any provision of the Plan or any Participation
Agreement be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions, unless such invalidity shall
render impossible or impractical the functioning of the Plan and, in such case,
the appropriate parties shall immediately adopt a new provision to take the
place of the one held illegal or invalid.
 
 
 

--------------------------------------------------------------------------------

 
 
8.12        HEADINGS. The headings contained in the Plan are inserted only as a
matter of convenience and for reference and in no way define, limit, enlarge, or
describe the scope or intent of this Plan nor in any way shall they affect this
Plan or the construction of any provision thereof.


8.13        TERMS. Capitalized terms shall have meanings as defined herein.
Singular nouns shall be read as plural, masculine pronouns shall be read as
feminine, and vice versa, as appropriate.


8.14        OWNERSHIP OF ASSETS; RELATIONSHIP WITH EMPLOYER. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Employer and any Participant or any other person. To the extent that any person
acquires a right to receive payments from the Employer under this Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Employer.


8.15        DEPOSITS IN TRUST. The Employer may, at its sole discretion,
establish with a corporate trustee a grantor rabbi trust under which all or a
portion of the assets of the Plan are to be held, administered and managed. The
trust agreement evidencing the trust shall conform with the terms of Revenue
Procedure 92-64 or any successor procedure. The Employer in its sole discretion
may make deposits to augment the principal of such trust.


8.16       SECTION 409A COMPLIANCE.  The Plan and each Participation Agreement
entered into pursuant to this Plan shall be interpreted in accordance with, and
shall comply in form and operation with, Section 409A of the
Code.  Notwithstanding any provision of the Plan or any Participation Agreement
to the contrary, the Board may adopt such amendments to the Plan or
Participation Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (a) exempt
the benefits under the Plan from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the deferral, or
(b) comply with the requirements of Section 409A (including, without limitation,
any related Department of Treasury guidance).


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


NORTHEAST COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


BENEFICIARY DESIGNATION


In the event of the Participant’s death, any benefits to which the Participant
may be entitled shall be paid to the Beneficiary designated below. This
Beneficiary Designation shall be subject to the terms and conditions set forth
in the Plan and shall supersede all prior Beneficiary Designations made by the
Participant. This Beneficiary Designation shall be attached to and become part
of that certain Amended and Restated Participation Agreement, effective as of
_______________, 2010, between the Employer and the Participant.


Primary Beneficiary:______________________________________________


Secondary Beneficiary:____________________________________________
 
IN WITNESS WHEREOF, the Participant has executed this Beneficiary Designation as
of the date indicated.
 
 
 
 
___________________________________
Signature
 
 
___________________________________
Printed Name of Participant
 
 
___________________________________
Dated







































